MEMORANDUM **
Deborah Jane Jarrett et. al., along with third-party payor Government Employees Health Association, Inc., appeal the district court’s dismissal of their proposed nationwide class action suit against InterMune, Inc., Dr. Scott Harkonen, and Genentech, Inc. Because the parties are familiar with the history of. the case, we need not recount it here.
We affirm the judgment of the district court for the reasons set forth in the district court's orders. See In re Actimmune Marketing Litig., 614 F.Supp.2d 1037 (N.D.Cal.2009) (Actimmune I); In re Actimmune Marketing Litig., No. C 08-02376 MHP, 2009 WL 3740648 (N.D.Cal. Nov.6, 2009) (Patel, J.) {Aetimmune II); In re Actimmune Marketing Litig., No. C 08-02376 MHP, 2010 WL 3463491 (N.D.Cal. Sept.l, 2010) (Patel, J.) {Aetimmune III).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.